DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,14,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,14,17 recite “controlling the position of the variable inlet guide vanes assembly is performed in order to minimize engine derating” where it is unclear how the vanes are controlled to achieve this. Further the claims state “controlling the position of the variable inlet guide vanes assembly is performed in order to minimize engine derating by reducing exhaust gas temperature” where it is unclear how this is achieved through the use of guide vanes. Both controls are indicating their control through their resultant objective but fail to indicate how the objective is achieved. 
Claims 4,8,5,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: Claims 11 recites “detecting a current operational condition of the compressor is performed by determining the current corrected mass flow” where it is unclear how the corrected mass flow is determined as no indication as to this method step has been previously presented.
Claim 11 recites the limitation "the current corrected mass flow".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5,9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,8,14,17 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 5025629 to Woolenweber.
As to claim 1, Woolenweber discloses A method of controlling engine derating of an internal combustion engine being provided with a turbocharger and a variable inlet guide vanes assembly arranged upstream from a compressor of the turbocharger, the method comprising: determining a current operational condition requiring engine derating (see operating points G, Kin Fig. 2, 6), detecting a current operational condition of the compressor (engine speed and load, see column 11, lines 49- Col 12 Line 8),  and controlling a position of the variable inlet guide vanes assembly based on the detected operational condition 
claim 4, Woolenweber discloses controlling the position of the variable inlet guide vanes assembly is performed by determining an estimated negative inclination angle of the vanes of the variable inlet guide vanes assembly, and changing the inclination of the vanes to the determined negative inclination angle (see column 11, lines 49-Col 12 Line 8; Fig 6).
As to claim 8, Woolenweber discloses controlling the position of the variable inlet guide vanes assembly is performed by determining an estimated positive inclination angle of the vane of the variable inlet guide vanes assembly, and changing the inclination of the vanes to the determined positive inclination angle (see column 11, lines 49-Col 12 Line 8; Fig 6).
As to claim 14, Woolenweber discloses A vehicle system comprising an internal combustion engine, a turbocharger, a variable inlet guide vanes assembly arranged upstream from a compressor of the turbocharger, and a control unit being connected to the variable inlet guide vanes assembly and configured to: determine a current operational condition requiring engine derating, detect a current operational condition of the compressor, and control a position of the variable inlet guide vanes assembly based on the detected operational condition of the compressor, wherein: if the detected current operational condition of the compressor is indicative of high engine speed and high power, controlling the position of the variable inlet guide vanes assembly is performed in order to minimize engine derating by reducing compressor speed, and if the detected current operational condition of the compressor is indicative of high engine torque and low engine speed, controlling the position of the variable 
As to claim 17, Woolenweber discloses For controlling engine derating of an internal combustion engine being provided with a turbocharger and a variable inlet guide vanes assembly arranged upstream from a compressor of the turbocharger, a non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: determine a current operational condition requiring engine derating, detect a current operational condition of the compressor, and control a position of the variable inlet guide vanes assembly based on the detected current operational condition of the compressor, wherein: if the detected current operational condition of the compressor is indicative of high engine speed and high power, controlling the position of the 5variable inlet guide vanes assembly is performed in order to minimize engine derating by reducing compressor speed, and if the detected current operational condition of the compressor is indicative of high engine torque and low engine speed, controlling the position of the variable inlet guide vanes assembly is performed in order to minimize engine derating by reducing exhaust gas temperature (Col 14, Line 63-67)(as rejected Claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5025629 to Woolenweber as applied to claim 1 above in view of US Patent 10428677 to Muric.
As to claim 2, Woolenweber discloses using a control map which is based off of atmospheric pressure inclusive of high altitude driving to determine correction of the compressor vanes to prevent engine derating (see column 11, lines 49-Col 12 Line 8; Fig 6), however does not expressly disclose determining the current operational condition requiring engine derating is performed by detecting high altitude driving.
Muric discloses control of the compressor to prevent engine derating based on detecting high altitude driving (Claim 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Woolenweber to include determining the current operational detecting high altitude driving using the teachings of Muric so as to accurately measure the altitude to effectively address the control map to control the compressor to the best mode of control for highest efficiency.

Claims 5,6,9,10 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 5025629 to Woolenweber as applied to claim 4,8.
As to claim 5, Woolenweber discloses substantially all the limitations of the claim(s) except for the estimated negative inclination angle of the vanes is between 0 and 45, preferably between 0 and 20.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the estimated negative inclination angle of the vanes is between 0 and 450, preferably between 0 and 20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 6, Woolenweber discloses detecting a current operational condition of the compressor and controlling the position of the variable inlet guide vanes assembly are repeated (see column 11, lines 49-Col 12 Line 8).  Further the examiner takes official notice that cycling control routines were known in the art at the time of invention and it would have been obvious to cycle this and other control routines in Woolenweber to keep the control as close as possible to the ideal control for the current altitude and associated pressures, loads, and speeds of the system for maximized efficiency. 
claim 9, Woolenweber discloses substantially all the limitations of the claim(s) except for the estimated positive inclination angle of the vanes is between 0 and 45, preferably between 0 and 20.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the estimated positive inclination angle of the vanes is between 0 and 45, preferably between 0 and 20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 10, Woolenweber discloses detecting a current operational condition of the compressor and controlling the position of the variable inlet guide vanes assembly are repeated (see column 11, lines 49-Col 12 Line 8).  Further the examiner takes official notice that cycling control routines were known in the art at the time of invention and it would have been obvious to cycle this and other control routines in Woolenweber to keep the control as close as possible to the ideal control for the current altitude and associated pressures, loads, and speeds of the system for maximized efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746